DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/0/2021 has been entered.

Allowable Subject Matter
Claims 1-2, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “extracting source data from a source data store, the source data store being in a replication relationship with a target data store, in which a replication facility replicates to a target system changes made to the source data store for application of those changes to the target data store, the replication facility comprising a replication engine configured to read a replication log into which the replication facility records the changes and send the changes to the target system for application to the target data store, wherein the extracting is performed by an extract utility separate from the replication engine; and injecting, by the extract utility, the extracted source data into the replication log in-line with the changes recorded in the replication log by the replication facility, wherein the injecting comprises the extract utility injecting the extracted source data into the replication log according to a format configured for the replication engine to read and send the extracted source data to the target system, and wherein the extracting and the injecting are performed concurrent with the replication facility recording the changes in the replication log and the replication engine reading the changes from the replication log and sending the changes read directly from the replication log to the target system” as recited in independent claims 1, 14 and 18.
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 14 and 18 are allowed. Dependent claims 2, 4-13, 15-17, 19-20 are allowed at least by virtue of their dependency from claims 1, 14 and 18, respectively.

Conclusion
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 8, 2021